DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they fail to label the element boxes in Figures 1-3. Without some indication as to the content of the boxes (or preferably symbols of the actual elements) it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention. See MPEP 608.02 and 37 CFR 1.84 (o) -- Legends --
Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaidya et al (US 2015/0142462 A1).
With respect to claim 1, Vaidya discloses a system for medical data acquisition, comprising (as seen on Figure 1): a plurality of scanners (medical devices 1 to X referred to as #112 considered as multiple scanners); and a plurality of infrastructure units to operate the scanners, wherein the system is designed to use at least one of infrastructure units as a common infrastructure unit to operate at least two of the scanners (see system #100 having remote unit #104 102 and computing system #108 considered as the plurality of infrastructure units to operate the multiple medical devices).  
With respect to claim 2, Vaidya discloses an infrastructure unit is a unit selected from the group consisting of a cooler, a sensor, an energy supply for auxiliary systems, a general power supply, a power amplifier, an image reconstruction unit, an analyzer, a user interface, a shielding, and an insulator (see paragraph 0026 using the patient unit #102 for reconstruction).  
With respect to claim 3, Vaidya discloses the common infrastructure unit is a cloud system configured to provide capacity for image reconstruction or analysis or control information for the scanners (see paragraphs 0021 and 0026 discloses the system to be cloud based; see also Figure 2 for more detail of each unit and the control subsystems for controlling the imaging devices).  
With respect to claim 4, Vaidya discloses an interlinkage, wherein the interlinkage comprises power conductors, pipes or data lines connecting the common infrastructure unit with the scanners in order to provide an infrastructure medium (see paragraphs 0022 and 0029 disclosing the linkage could be wired wherein said wire is considered as the claimed data lines or power conductors); and a switch to connect and disconnect the scanners to or from the common infrastructure unit by connecting or disconnecting the interlinkage (see paragraph 0030 for switching by prioritizing data communication).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya et al (US 2015/0142462 A1) in view of Harvey (US 2011/0166440 A1).
With respect to claim 5, Vaidya discloses the process of prioritizing data communication (see paragraph 0030). Furthermore, Vaidya discloses the claimed invention as stated above except for a scheduler to manage a dynamic connection of the scanners to the common infrastructure unit depending on a maximum or optimum performance of the common infrastructure unit, wherein the common infrastructure unit is designed to provide a predefined maximum capacity of the respective infrastructure medium required by the scanners. However, Harvey discloses a scheduler to manage a dynamic connection of the scanners to the common infrastructure unit depending on a maximum or optimum performance of the common infrastructure unit, wherein the common infrastructure unit is designed to provide a predefined maximum capacity of the respective infrastructure medium required by the scanners (see paragraph 0012). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a scheduler to manage a dynamic connection of the scanners to the common infrastructure unit depending on a maximum or optimum performance of the common infrastructure unit, wherein the common infrastructure unit is designed to provide a predefined maximum capacity of the respective infrastructure medium required by the scanners as taught by Harvey with Vaidya’s prioritizing process for the purpose of maximizing the process of load and distribution of data to obtain a balance load as discussed by Harvey (see paragraph 0012).     
With respect to claims 7 and 13, Vaidya discloses a method for controlling a system for medical data acquisition having a plurality of scanners and a plurality of infrastructure units to operate the scanners (see Abstract and Figure 1 showing medical devices 1 to X referred to as #112 considered as multiple scanners), wherein the system is designed to use at least one of the infrastructure units as a common infrastructure unit to operate at least two of the scanners (see system #100 having remote unit #104, patient unit #102 and computing system #108 considered as the plurality of infrastructure units to operate the multiple medical devices), the method comprising: providing or determining an operation schedule for the operation of the plurality of scanners (see paragraph 0030). Furthermore, Vaidya discloses the claimed invention as stated above except for the step of determining a combined operation schedule of combined operation of the scanners with a concerted use of a common infrastructure unit based on the operation schedule for the operation of the scanners and technical properties of the common infrastructure unit; and operating the at least two scanners according to the determined combined operation schedule.  However, Harvey discloses the step of determining a combined operation schedule of combined operation of the scanners with a concerted use of a common infrastructure unit based on the operation schedule for the operation of the scanners and technical properties of the common infrastructure unit; and operating the at least two scanners according to the determined combined operation schedule (see paragraph 0012). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have the step of determining a combined operation schedule of combined operation of the scanners with a concerted use of a common infrastructure unit based on the operation schedule for the operation of the scanners and technical properties of the common infrastructure unit; and operating the at least two scanners according to the determined combined operation schedule as taught by Harvey with Vaidya’s prioritizing process for the purpose of maximizing the process of load and distribution of data to obtain a balance load as discussed by Harvey (see paragraph 0012).    
With respect to claim 8, Vaidya discloses the claimed invention as stated above except for in order to determine the combined operation schedule, initially providing the system with a proportional scale of infrastructure units to a number of scanners; and after a time period, reducing the number of infrastructure units in respect to an infrastructure medium if a maximum need for the respective infrastructure medium during the time period is covered by a smaller number of respective infrastructure units.  However, Harvey discloses the step wherein in order to determine the combined operation schedule, initially providing the system with a proportional scale of infrastructure units to a number of scanners; and after a time period, reducing the number of infrastructure units in respect to an infrastructure medium if a maximum need for the respective infrastructure medium during the time period is covered by a smaller number of respective infrastructure units (see paragraph 0012). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have the step wherein in order to determine the combined operation schedule, initially providing the system with a proportional scale of infrastructure units to a number of scanners; and after a time period, reducing the number of infrastructure units in respect to an infrastructure medium if a maximum need for the respective infrastructure medium during the time period is covered by a smaller number of respective infrastructure units as taught by Harvey with Vaidya’s prioritizing process for the purpose of maximizing the process of load and distribution of data to obtain a balance load as discussed by Harvey (see paragraph 0012).    
With respect to claim 9, Vaidya discloses the step of determining the combined operation schedule based on smart multiplexing or interleaving of the usage of infrastructure units for the scanners (see paragraph 0049 disclosing the process of interleaving for some scanners if the bandwidth suitable for the location). Furthermore, Vaidya discloses the claimed invention as stated above except for the step of determining, based on the operation schedule of the scanners, whether the combined performance of the scanners exceeds a technical property of the common infrastructure unit at a certain period of time, and in the case of a determined exceedance, one of the scanners is disconnected from the common infrastructure unit or another infrastructure unit for the respective infrastructure medium is connected to the scanners. However, Harvey discloses the step of determining, based on the operation schedule of the scanners, whether the combined performance of the scanners exceeds a technical property of the common infrastructure unit at a certain period of time (see paragraph 0012). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have the step of determining, based on the operation schedule of the scanners, whether the combined performance of the scanners exceeds a technical property of the common infrastructure unit at a certain period of time as taught by Harvey with Vaidya’s prioritizing process for the purpose of maximizing the process of load and distribution of data to obtain a balance load as discussed by Harvey (see paragraph 0012). 
With respect to claim 12, Vaidya discloses the system comprises an additional infrastructure unit in addition to the common infrastructure unit that is similar on behalf of the infrastructure medium, and the additional infrastructure unit is connectable to an additional scanner of the system (see patient unit #102 in Figure 1).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya et al (US 2015/0142462 A1) in view of Robinson et al. (US 6,581,069 B1).
With respect to claim 6, Vaidya discloses the claimed invention as stated above except for two or more common infrastructure units are connectable to and disconnectable from the same scanners independently, and a new or additional common infrastructure unit is additionally connectable with the scanners, and the common infrastructure unit connected to the scanners is disconnectable afterwards.  However, Robinson discloses two or more common infrastructure units are connectable to and disconnectable from the same scanners independently, and a new or additional common infrastructure unit is additionally connectable with the scanners, and the common infrastructure unit connected to the scanners is disconnectable afterwards (Column 4, lines 19-40). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have two or more common infrastructure units are connectable to and disconnectable from the same scanners independently, and a new or additional common infrastructure unit is additionally connectable with the scanners, and the common infrastructure unit connected to the scanners is disconnectable afterwards as taught by Robinson with Vaidya’s network for the purpose of disconnecting any device that needs maintenance hence keeping the data load balanced or that has an expired license.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya et al (US 2015/0142462 A1) and Harvey (US 2011/0166440 A1) in view of Edwards et al. (US 2017/0231508 A1).
With respect to claim 10, Vaidya discloses the claimed invention as stated above except for the step of driving the scanners in a synchronized measurement procedure by a plurality of common infrastructure units; and scheduling measurement protocols that are similar in regard to the respective infrastructure medium or the time course of the change of the infrastructure medium.  However, Edwards discloses the step of driving the scanners in a synchronized measurement procedure by a plurality of common infrastructure units; and scheduling measurement protocols that are similar in regard to the respective infrastructure medium or the time course of the change of the infrastructure medium (see paragraph (00994-0995). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have the step of driving the scanners in a synchronized measurement procedure by a plurality of common infrastructure units; and scheduling measurement protocols that are similar in regard to the respective infrastructure medium or the time course of the change of the infrastructure medium as taught by Edwards with Vaidya and Harvey’s remote system for the purpose of maximizing the load of work and make the management more efficient. 


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses different network systems that controls or manage different scanners or medical devices for maintenance or data processing and storage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866